United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3813
                                      ___________

Manuel A. Mendez-Fuentes,                    *
                                             *
              Petitioner,                    *
                                             *
       v.                                    *   Petition for Review of an
                                             *   Order of the Immigration
Immigration and Naturalization               *   and Naturalization Service.
Service,                                     *
                                             *        [UNPUBLISHED]
              Respondent.                    *


                            Submitted: October 4, 2000

                                 Filed: October 13, 2000
                                     ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       El Salvadoran citizen Manuel A. Mendez-Fuentes petitions for review of an
order of the Board of Immigration Appeals (BIA), which dismissed his appeal from an
Immigration Judge’s (IJ’s) denial of his request for asylum and withholding of
deportation. Specifically, Mr. Mendez-Fuentes challenges the BIA’s finding regarding
his credibility, the weight given to letters he submitted in support of his request, and the
BIA’s allegedly undue reliance on a State Department country report and profile of
asylum claims and country conditions in El Salvador.
       Upon careful review of the record and the parties’ briefs, we conclude that
reasonable, substantial, and probative evidence in the record as a whole supports the
BIA’s determinations that Mr. Mendez-Fuentes failed to establish past persecution or
an objectively reasonable fear of future persecution on account of one of the statutorily
recognized factors. See 8 U.S.C. § 1101(a)(42)(A) (refugee is alien unwilling to return
to home country “because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or
political opinion”); Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997) (standard of
review; well-founded fear must be subjectively genuine and objectively reasonable).

        We agree with the BIA that Mr. Mendez-Fuentes’s uncorroborated testimony
failed to establish he was a victim of past persecution, because, as the BIA explained,
the record reveals reasons to find his credibility weak. Mr. Mendez-Fuentes contended
that soldiers suspected he was harboring his brother-in-law, Jamie Quintanilla, who in
turn the soldiers suspected of printing anti-government propaganda. The BIA noted,
however, that it was unlikely that the soldiers repeatedly searched Mr. Mendez-
Fuentes’s home--in which Mr. Quintanilla, along with his wife and children, were
living--and never discovered evidence of the guests’ residence, as Mr. Mendez-Fuentes
testified. It was also reasonable for the BIA to be skeptical of Mr. Mendez-Fuentes’s
testimony that the military had imputed an anti-government political opinion to him
based on Mr. Quintanilla’s activities, given that Mr. Quintanilla endured death threats
to himself and his family from anti-government forces over a period of years rather than
publish anti-government propaganda. Cf. Ghasemimehr v. INS, 7 F.3d 1389, 1391 (8th
Cir. 1993) (per curiam) (deferring to finding that alien’s testimony was not credible,
because finding was supported by specific, cogent reason for disbelief). Although Mr.
Mendez-Fuentes produced letters from persons in El Salvador to support his contention
that the military was still looking for him because of an imputed adverse political
opinion, the letters were not sufficiently specific, and one letter (impossibly) described
an event that supposedly occurred two months after the date of the letter.


                                           -2-
       We also agree with the BIA that Mr. Mendez-Fuentes failed to show his fear of
future persecution was objectively reasonable: he voluntarily returned to El Salvador
after allegedly leaving to escape persecution, and was able to obtain a passport and
visa; he presented no evidence that his family remaining in El Salvador has been
harmed since he left; and the State Department and other reports in the record (which
the BIA was entitled to consider) indicate political violence in El Salvador has subsided
substantially since the 1992 peace accords. See Manivong v. INS, 164 F.3d 432, 433
(8th Cir. 1999) (affirming partly because alien’s family remained in home country
without incident); Cigaran v. Heston, 159 F.3d 355, 358 (8th Cir. 1998) (per curiam)
(relying on lack of confirmed cases of politically motivated killings or forced
disappearances in El Salvador, as noted in State Department’s profile of asylum claims
and country conditions, to conclude that alien’s fear of future persecution on political
grounds was unreasonable); Safaie v. INS, 25 F.3d 636, 640 (8th Cir. 1994)
(petitioner’s ability to get visa to leave home country and lack of harm to herself or her
family undercut well-founded-fear claim).

       Because substantial evidence supports the denial of asylum, we also affirm the
BIA’s denial of withholding of deportation. See Ghasemimehr, 7 F.3d at 1391
(withholding standard is more stringent). Finally, we deny Mr. Mendez-Fuentes’s
alternative request for a stay of deportation.

      Accordingly, we deny the petition.1



      1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), amended by Act of
Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656, repealed 8 U.S.C. § 1105a (1994)
and replaced it with a new judicial review provision codified at 8 U.S.C. § 1252. See
IIRIRA § 306. As the new provision does not apply to deportation proceedings that
commenced before April 1, 1997, this court continues to have jurisdiction under 8
U.S.C. § 1105a. See IIRIRA § 309(c).
                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-